DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Final Office Action mailed 12/1/2021, applicant has submitted an After-Final amendment filed 2/1/2022.
Claim(s) 2, 12, and 23, has/have been amended.  Claim(s) 1, 3, 11, and 13, has/have been cancelled.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Parke on 2/11/2022.

The application has been amended as follows: 

	Please make the following amendments to the claims filed 2/1/2022.

Amend “a profile concerning” in line 6 of claim 2 to recite –a user profile of--.

Amend “information concerning” in line 9 of claim 12 to recite --one or more of: a user profile of—.
Amend “information concerning” in line 10 of claim 12 to recite –a user profile of—.

Allowable Subject Matter
Claims 2, 4-10, 12, 14-21, and 22-24, are allowed.
The following is an examiner’s statement of reasons for allowance: 

	As per Claim(s) 2 (and similarly claim 12, and consequently claims 4-10, and 14-21, which depend on claims 2 and 12) the prior art of record does not teach or suggest the combination of all limitations in claim(s) 2, including (i.e. in combination with the remaining limitations in claim[s] 2) A computer-implemented method comprising: obtaining transcript data that includes a transcription of audio of a communication session; determining, based on an analysis of the transcript data during the communication session and based on one or more of: a user profile of a first participant of the communication session and a user profile of a second participant of the communication session, a question related to the communication session; and directing, during the communication session, the question to a device associated with one of the first and second participants involved in the communication session for presentation of the question by the device.
9953650 teaches “agenda of the discussion… questions and answers that occurred during a prior discussion”; “visual display… includes a list of questions… progress indicator for the percentage of agenda items covered”; Figure 12; “A list of questions… posed by conference attendees… rendered.  During the discussion, conference attendees can add questions to the list.  New questions added by conference attendees are appended [added to the bottom] of the list.  Questions added to the questions list… to be answered by the conference speaker… aurally during the discussion or at the minimum, saved in the conference transcript.  As questions are answered by the conference speaker… removed from the questions list… Seeing the questions list may prompt conference attendees to ask a question that they hadn’t thought of until prompted by a question already posted on the list”.  This reference describes a conference where a speaker speaks to conference attendees (a communication session where a speaker communicates information to attendees), generating a transcript of the conference, and where conference attendees add questions to a list of questions to be answered by the conference speaker (“obtaining a plurality of questions determined to be asked during the communication session”).  In this reference, questions that are answered are removed from the questions list, but no analysis of a transcript is done to determine which questions were, or were not already asked, and since questions that are answered are removed, then this reference actually teaches where questions that are asked (obviously asked if they are answered) are not indicated on the display.

Upon further search (in response to the amendment filed 2/1/2022):
2018/0359530 teaches “FIG. 9C illustrates an example transcript interface that injects questions into the transcript with a link to the video segment. For example, if the presenter addresses a question from the message queue without repeating the question, the transcript interface can include the question injected at 925 or overlayed at the point (e.g., a time or location in the video) determined as addressing the question. The injected question can include a link to launch the video segment that corresponds to the point in the audio transcript. Accordingly, the viewer can quickly navigate or discover relevant topics from the audio transcript interface, review questions submitted by attendees that are addressed be the topic in the transcript, and switch to a video replay of the segment to consume the visual and audio content displayed during the meeting” (paragraph 108).

As per Claim 22 (and consequently claims 23-24), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 22, including (i.e. in combination with the remaining limitations in claim[s] 22) obtaining a first question; obtaining transcript data that includes a transcription of audio of a communication session; analyzing the transcript data during the communication session to determine an answer to the first question; and determining, based on the first question and the answer, a second question.
Dechu describes determining an incomplete topic based on whether a topic has been addressed during the session (paragraph 25) but does not specifically describe and an answer determined by analyzing the transcript data.
2016/0027442 teaches “In one embodiment, program 300 generates metadata corresponding to a presentation delivered by one or more speakers including items such as topics covered, summary of ideas for each topic, products discussed, next steps identified, the questions asked and indexed by participants, and the answers provided. In another embodiment, program 300 can generate rich textual documents with content enrichment for a specific topic. For example, a dictation of a doctor could be enriched with images and reference information about the subject being dictated” (paragraph 31).  This reference does not specifically describe where the answers are determined by analyzing transcript data.
2009/0119371 teaches “a method of synchronizing questions and answers in an instant messaging session can be provided. The method can include maintaining an instant messaging session between first and second participants, identifying questions and answers in the instant messaging text, matching each of the answers to a corresponding one of the questions, and displaying the matched questions and answers supplementally to the displaying of the chat transcript, ensuring that a participant does not overlook a question where response on their part is required” (Abstract, see also Figure 1 where text in a dialogue is arranged into a display including questions and corresponding answers).  This reference suggests determining answers corresponding to questions by analyzing a chat transcript.  This reference, however, does not use the questions and answers to determine a question to be asked (the questions and answers are used to make sure that a question that was asked is eventually answered)
2013/0226578 teaches “In the technique 1200 shown in FIG. 12, at 1210, a computing device (e.g., a server) performs analysis of a video response recorded at a client computing device in a video interview. At 1220, based on the analysis, the computing device automatically selects a video prompt (e.g., a follow-up question) to be displayed at the client computing device. For example, a follow-up prompt (e.g., "Please elaborate" or "Would you please expand on that?") can be automatically selected if a response to a previous question has a time duration that is below a threshold value. As another example, a text transcript or keywords from a response to a previous question can be analyzed, and a follow-up question can be automatically selected based on the analysis of the text transcript or keywords. In one example scenario, if a text transcript of a response in a job interview contains the word "salary," a follow-up question that asks about the interviewee's salary requirements can be automatically selected” (paragraph 75).  Paragraph 48 describes where a transcript of some or all of an interview can be obtained by speech recognition.  Paragraphs 48 and 75, together, suggest analyzing a transcript of an entire interview in order to identify a response to a previous question (because, when a transcript is not limited to only a response to a previous question, a system logically needs to identify what portion of the transcript is the response to the previous question so that the system can analyze the correct portion of the transcript to generate the follow-up question).  This reference does not appear to specifically describe where the follow-up question is determined based on the second question.  The follow-up question is based on the response, and the example appears to be based on a single word in the response, but this reference does not appear to specifically describe where the question is used to determine the follow-up determining of the follow-up question is not specifically based on the question (i.e. the automatic selection of the follow-up question is not specifically based on the question).
2007/0214120 teaches “questionnaire 474 may have logical branches that generate or eliminate questions based on previous answers to previous questions”
2011/0044431 teaches “Because it is known ahead of time what questions are in the script used by the customer service representatives, in the alternative embodiment of the present invention, terminal 110-1 searches the transcript of the telecommunications session for strings which resemble the questions in the script. More specifically, in this illustrative embodiment, terminal 110-1 searches the telecommunications session transcript for a sting that resembles the question "Are you happy with our service?". After that, terminal 110-1 searches the text transcript for a string which resembles the question following the relevant question in the script. By locating the string resembling the relevant question, terminal 110-1 determines where, approximately, in the transcript, the answer to the relevant question begins. And similarly, by locating the string resembling the question following the relevant question, terminal 110-1 determines where, approximately, in the transcript, the answer to the relevant question ends” (paragraph 45)  This reference describes identifying answers in a transcript.  The questions appear to be part of a predefined script.
2015/0193429 teaches “Dialogs between two or more individuals are a part of everyday life and it is common to transcribe certain of these conversations into textual form for various reasons. For example, a transcription of a meeting may contain questions asked by various participants and responses provided by others during the course of one or more dialogs. Such responses may contain answers to a given question, but they may also contain verbiage that may not contain any relevant information. Furthermore, a participant's response may be a question in return. As another example, call center transcriptions may capture a dialog between a customer and an agent. These dialogs may be related to a particular product or a service and will typically contain a variety of questions and answers. As yet another example, an earnings transcription is typically generated when a CEO or CFO announces their company's earnings. These transcriptions not only contain dialogs between the company's representatives and people on the call or at the event, but also various kinds of questions and answers” (paragraph 4).  This reference suggests where questions asked by participants of a dialog and their answers can be obtained from transcripts of dialogs.
2008/0254419 teaches “At state 422D, a determination is made as to whether a follow-up question it to be asked. For example, a follow-up question may relate to identifying evidence that was presented during the conversation (e.g., by one or more speaker's use of words and/or verbal style) that supports the trainee's answer. If there are follow-up questions, the process proceeds to state 424D, where the follow-up questions are asked. At state 426D, a scoring user interface is displayed. In this example, the answer(s) (corresponding to the follow-up questions) are displayed with 

	Upon further search (in response to the amendment filed 9/22/2021):
2018/0129928 teaches “The present disclosure relates to a data processing question-answering (QA) system and method, and more particularly, to a subsystem of the QA system that facilitates computer-generated follow-up questions based on the initial user question and a computer-generated answer to the user question” (paragraph 2) and “A user interface 46 of the QA system 20 may generally be part of or shared by the first and second generation subsystems 34, 36, and may further include a web browser. More specifically, the user interface 46 may be used by a user (i.e., human) for both a question and an answer), but in this reference the computer-generated answer does not appear to be determined based on analyzing transcript data during a communication session.  
2012/0219142 teaches “In an example, the next question presented to the advisor 62/automaton 62' (if one or more is/are needed) may be selected, by the application, utilizing a joint probability distribution table similar to the one described above. This table may be constructed to include additional questions and probabilities associated with the questions. For instance, if the answer selected to the lead off question Q1 is choice A1.sub.a (i.e., the caller wants to cancel his/her service), then the follow up question (if needed) may be selected utilizing a joint probability distribution table similar to the one previously described. This particular table may be constructed to include all of the follow up questions pertaining to the answer choice (such as A1.sub.a) selected for the previous question that could be asked, and each of these follow up questions is assigned a probability value (%). Thus, the probability value for each follow 
	2010/0131463 teaches “Further, the data collection customization module 110 uses a decision-based question layout that dynamically generates follow-up questions based on answers to the previous questions. This decision-based question layout provides a much quicker and more efficient way of asking relevant questions to extract comprehensive observation data” (paragraph 24)
	2017/0371861 teaches “In this structure, a root node represents a parent question and each child node branching from the root node represents a possible follow-up question based on the answer to the parent question. Using this .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
	For clarity of the record, NO Double Patenting rejections are required based on the claims of U.S. Patent No.10,360,912, hereafter Parent Patent, because the Parent Patent does not specifically describe: 
For claim 1, “directing, during the communication session, the question to a device associated with one of the first and second participants involved in the communication session for presentation of the question by the device” (i.e. the device is associated with one of the first and second participants, where the question is determined based on one or more of: a profile of the first participant and a profile of the second participant)
For Claim 12, and “directing, during the communication session, presentation of the question to one of the first and second participants of the communication session” (i.e. presentation of the question is directed to one of the first and second participants, where the question is determined based on one or more of: a profile of the first participant and a profile of the second participant).
which is one of a plurality of questions that are determined to be asked, has not been asked.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





EY 2/11/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658